FILED
                            NOT FOR PUBLICATION                            MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONALD DEAN YANDELL,                             No. 13-15606

               Plaintiff - Appellant,            D.C. No. 4:10-cv-05811-PJH

  v.
                                                 MEMORANDUM*
MATTHEW L. CATE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       California state prisoner Ronald Dean Yandell appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that his

constitutional rights were violated when defendants revalidated him as a gang

member. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Yandell’s due process claim arising

from his gang revalidation and reassignment to the security housing unit (“SHU”)

because, to the extent that Yandell demonstrated a liberty interest in avoiding

continued SHU confinement, the facts alleged by Yandell show that he received all

the process that he was due. See Wilkinson v. Austin, 545 U.S. 209, 228-29 (2005)

(notice and opportunity to be heard are adequate procedural safeguards for

placement in maximum custody); Bruce v. Ylst, 351 F.3d 1283, 1287-88 (9th Cir.

2003) (prison officials must provide an inmate facing gang validation with notice

of the charges and an opportunity to present his views, and decision must be

supported by “some evidence” with sufficient indicia of reliability).

      The district court properly dismissed Yandell’s First Amendment claim

challenging defendants’ confiscation of materials associated with the Aryan

Brotherhood prison gang found in Yandell’s cell because Yandell failed to allege

sufficient facts to show that defendants unreasonably impinged upon his rights of

free speech or association. See Overton v. Bazzetta, 539 U.S. 126, 131 (2003)

(“[F]reedom of association is among the rights least compatible with

incarceration.”); Shaw v. Murphy, 532 U.S. 223, 229 (2001) (requiring only that

the connection between the restriction and the purpose behind it not be arbitrary or


                                          2                                       13-15606
irrational); see also Jones v. N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 129-

32 (1977) (prison officials may curtail a prisoner’s First Amendment rights if they

determine that particular expressive or associational conduct has a “likelihood of

disruption to prison order or stability, or otherwise interfere[s] with [] legitimate

penological objectives”).

      The district court properly dismissed Yandell’s Eighth Amendment claim

because Yandell failed to allege sufficient facts to show that defendants knew of

and disregarded an excessive risk to Yandell’s health or safety. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found liable

under the Eighth Amendment for denying an inmate humane conditions of

confinement unless the official knows of and disregards an excessive risk to inmate

health or safety.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Yandell’s request for judicial notice, filed on May 28, 2013, is denied.

      AFFIRMED.




                                            3                                    13-15606